Citation Nr: 0430339	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
impingement syndrome and dislocation of the right shoulder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  This matter arises from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that a higher disability evaluation is 
warranted for his service connected right shoulder 
disability.  He states that he was forced to quit his job as 
a school bus driver because his shoulder disability prevented 
him from shifting gears.  He maintains that he continues to 
experience severe pain and limitation of motion.  He says his 
shoulder disability adversely affects his ability to bathe 
himself or wash his hair.

In a statement received in September 2000, the veteran 
reported that he had undergone right shoulder surgery at the 
San Juan VA Hospital (VAH) in June of that year.  He asked 
that the RO obtain those surgical records in addition to more 
current treatment records from the Mayaguez VA Outpatient 
Center (VAOC).  A review of the claims file shows the RO has 
obtained records from the San Juan VAH, San Juan VA Medical 
Center (VAMC), and Mayaguez VAOC dated from February 1999 to 
December 1999 and from June 2003 to April 2004.  There is 
clearly a gap in the veteran's treatment records and, 
notably, the records from the veteran's June 2000 surgery are 
not in the claims folder.  Those records must be obtained.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
San Juan VA, San Juan VAMC, and Mayaguez 
VAOC since January 2000.  A specific 
request should be made to obtain a copy 
of the medical records stemming from the 
veteran's June 8, 2000 right shoulder 
surgery.

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Supplement Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


